Citation Nr: 0824918	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968 
and from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision which 
determined that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral pes planus.  In November 2006, the veteran 
testified at a Board videoconference hearing.

In a January 2007 decision, the Board reopened the veteran's 
claim for service connection for bilateral pes planus and 
remanded the merits of the claim to the RO for further 
development.  


FINDINGS OF FACT

1.  Pes planus is not shown during the veteran's first period 
of service, or at separation; pes planus first shown more 
than a year after separation is not shown by competent 
medical evidence to be due to or aggravated by the veteran's 
first period of service.  

2.  Pes planus shown on entrance into the veteran's second 
period of service is not shown to have increased in severity 
during the veteran's second period of service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  It should 
also invite the veteran to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2004, a rating 
decision in July 2004, a statement of the case in October 
2004, and correspondence in February 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the April 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his bilateral pes planus existed 
prior to both of his periods of service and that it was 
aggravated by service.  As is explained below, the Board does 
not agree.  Furthermore, while it is clear that pes planus 
was noted on entrance into the veteran's second period of 
service, there is no evidence of record to show that the 
condition predated the veteran's first period of service.  As 
such, this decision addresses first whether pes planus had 
its inception in the first period of service and second 
whether pes planus shown to have predated the second period 
of service was aggravated by that period of service.

       1st Period of Service

Review of the records reveals no evidence indicating that the 
condition predated the veteran's first period of service.  On 
a medical history form at the time of the June 1965 
enlistment examination, the veteran checked that he had 
cramps in his legs and that he did not have foot trouble.  
The reviewing examiner noted that the veteran reported cramps 
in his legs with no sequelae.  The objective June 1965 
enlistment examination report included a notation that the 
veteran's feet were normal.  As pes planus was not shown on 
entrance, the veteran is presumed to have been in sound 
condition with regard to the feet.  This presumption may only 
be rebutted by clear and unmistakable evidence of pre-
existence, which has not been shown here.  See 38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).

Review of records from the veteran's first period of service 
reveals some treatment for problems involving the feet, 
however it does not reveal any complaints or findings 
indicative of a chronic problem with pes planus.  An August 
1966 treatment entry indicated that the veteran reported that 
he slipped wrongly and hyper-extended his left foot.  It was 
reported that the veteran's left foot was swollen and tender.  
An August 1966 X-ray report, as to the veteran's left foot, 
noted that he had hyperextension of the foot with pain in the 
left metatarsal region.  It was reported that the X-ray was 
negative.  A September 1966 entry noted that the veteran's 
left foot was swollen and exquisitely tender and that he 
limped.  The impression was contusion of the left foot.  

On a medical history form at the time of the April 1968 
separation examination, the veteran checked that he had 
cramps in his legs and that he did not have foot trouble.  
The reviewing examiner noted that the veteran complained of 
occasional severe headaches and that the evaluation was 
otherwise normal.  The objective April 1968 separation 
examination report included a notation that the veteran's 
feet were normal.  

The veteran's service medical records for his first period of 
service from May 1966 to April 1968 do not specifically show 
complaints of, or treatment for, pes planus.  Such records do 
refer to treatment for left foot complaints, but they do not 
show any signs or symptoms of pes planus.  

In short, pes planus was not noted prior to, during, or at 
separation from the veteran's first period of active duty 
service.  The Board also finds it pertinent that pes planus 
was also not shown during the first year after separation 
from this period in April 1968.  While pes planus was first 
documented in July 1969 (on examination prior to entrance 
into the second period of service), there is no medical 
evidence of record relating the diagnosis of this condition 
to the veteran's first period of service.  Without a 
diagnosis of pes planus during the first period of service or 
within the first year after such, and no showing of 
continuous treatment for that condition from this period of 
service forward, and no medical evidence linking a 
subsequently diagnosed pes planus to that period of service, 
the claim for service connection for pes planus as due to 
that period of service must be denied.

	2nd Period of Service

While pes planus was not shown during the veteran's first 
period of service, ending in April 1968, it was noted as 
already existing at the time of his entry into his second 
period of service.  On a medical history form at the time of 
the July 1969 reenlistment examination, the veteran checked 
that he did not have foot trouble.  The reviewing examiner 
solely noted that the veteran was allergic to penicillin.  
The July 1969 objective reenlistment examination report noted 
that the veteran had pes planus, second degree, that was not 
considered disabling.  The veteran was accepted into service 
despite that finding.  

On review of records from the second period of service, it 
does not appear that the veteran was ever seen or treated for 
pes planus symptoms.  A July 1970 treatment entry indicated 
that the veteran was seen for a complaint of a corn of one 
year duration on the fourth toe of the right foot.  It was 
noted that the veteran was given acetic acid to apply at 
home.  No specific diagnosis was provided.  The April 1971 
objective separation examination report included a notation 
that the veteran's feet were normal.  There was no reference 
to pes planus. 

Medical evidence from the veteran's second period of service 
shows that while second degree (but non-disabling) pes planus 
was noted as having predated service, that condition did not 
increase in severity during service.  In fact, the lack of 
any treatment for pes planus for the duration of the second 
period of service and the lack of any objective findings of 
pes planus at separation (when the veteran's feet were found 
to be normal) would appear to indicate that the condition 
improved or abated during service.  Regardless, documents 
from this time period contain no evidence to support a 
finding that a pes planus condition grew more severe or was 
aggravated by the veteran's second period of service. 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.   This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Here, it is shown that the veteran had his pes planus prior 
to his second period of service (but not during or prior to 
his first).  While the pes planus, or flat feet, was noted on 
examination prior to entrance, it did not appear to present 
disability at that time or at any time during this period of 
service.  The Board points out that based on findings from 
service medical records and separation examination during  
that period, pes planus was never again noted.  While other 
foot problems were noted, review of service medical records 
covering this span reveals absolutely no complaint or finding 
involving the pes planus until after separation from the 
second period of service.  In short, pes planus noted at 
entrance into the second period of service produced no 
disability at any time during the veteran's second period of 
service, and at separation his feet were found to be 
essentially normal.  The lack of any mention of pes planus 
disability during service does not support a finding that 
service aggravated the veteran's pre-service pes planus.  

	Post-Service

Since service, post-service private treatment records show 
treatment for variously diagnosed foot problems including 
bilateral pes planus.  A September 1977 history report from 
Bath Memorial Hospital noted that the veteran was seen with a 
chief complaint of painful feet.  He reported that he had 
recurrent pain in both feet with a rather sudden onset of two 
to three months.  The impression was arthritis of both feet.  
The September 1977 X-ray report, as to both of the veteran's 
feet, from such facility related an impression of a small 
bony protuberance arising from the mid shaft of the left 2nd 
metatarsal.  The September 1977 discharge summary noted that 
the veteran had pain in both feet over the past few months 
that came on rather suddenly and would ease at times and then 
recur.  The final diagnoses were pes planus, third degree, 
and arthritis of the left foot.  

A September 1978 VA hospital summary indicated that the 
veteran had four years in the service with two years in the 
Army and two years in the Navy and that he had always had 
flat feet.  The diagnoses included metatarsalgia and hallux 
valgus.  

A September 1978 VA treatment report related diagnoses 
including flat feet.  A September 1978 VA consultation 
report, as to the veteran's back, noted that he stated that 
he had pain in his feet and knees in 1966 while he was in the 
Army, in basic training, and doing a great deal of walking.  
He reported that he was stationed in Missouri, that he had no 
real treatment, and that he felt that his feet were 
flattened.  The veteran stated that the feet situation was 
ignored and that he worked on a rifle range for a year and 
had little trouble.  It was noted that he was in Vietnam for 
a period of ten months and that he was then discharged from 
the Army after a period of two years in 1968.  The veteran 
stated that he enlisted in the Navy from 1969 to 1971 and 
that he worked at various jobs and still had trouble with his 
feet and knees, but that he did not report the problems.  He 
noted that after that period of service, he still had trouble 
with burning of his feet and that he still worked at various 
jobs and was bothered by his feet.  As to the veteran's feet, 
the examiner reported that the veteran had a moderately flat 
longitudinal arch with cocking-up of the toes and some 
metatarsal calluses.  It was noted that the veteran wore 
plastic arch supports that appeared to fit him well and that 
had a longitudinal arch support and metatarsal bump.  The 
1978 examiner noted that the veteran did show evidence of 
metatarsalgia with calluses with no X-ray changes noted in 
his feet.  

A January 1987 report from R. E. Craven, M.D., noted that the 
veteran had marked pes planus and marked pronation of the 
feet.  A January 1991 report from J. L. Toothaker, DPM, 
indicated that he had treated the veteran intermittently 
since 1977 with complaints of painful arches and ankles of 
the feet.  It was reported that the veteran had been treated 
with orthotic appliances.  Dr. Toothaker stated that the 
veteran was diagnosed as having bilateral pes planus and 
chronic plantar fasciitis.  Dr. Toothaker commented that the 
condition was congenital and not acquired.  It was noted that 
the veteran's family history was positive for pes planus and 
that it was also present in his daughter.  

A November 1991 patient physical and history report from Dr. 
Toothaker noted that the veteran complained of painful feet 
that had been present since 1977.  The provisional diagnosis 
was pes planus/plantar fasciitis.  A September 1994 statement 
from Dr. Toothaker noted that the veteran had been seen in 
his office since 1991 with complaints of bilateral pes planus 
and chronic plantar fasciitis.  A May 1996 treatment entry 
from Dr. Toothaker referred to an assessment of severe pes 
planus.  

SSA records indicated that the veteran was receiving 
disability benefits for disorders including bilateral flat 
feet.  

An October 2003 VA treatment entry noted that the veteran had 
a history that included flat feet.  As to a family history, 
it was noted that several family members had flat feet.  The 
diagnoses included flat feet, stable.  An April 2004 
treatment entry noted that the veteran presented with 
complaints involving painful bilateral feet due to severe pes 
planus, bilateral.  The veteran stated that the condition had 
been present all of his life.  The impression was severe 
flexible pes planus, bilateral.  

A July 2004 lay statement from the veteran's spouse indicated 
that she had known the veteran since 1969 and that he had 
suffered from constant pain and had taken pain medication.  
She stated that they also had a daughter who had problems 
with her feet as well as a granddaughter.  The veteran's 
spouse specifically stated that it was her opinion that the 
veteran's period of service aggravated his problem with his 
feet.  

An October 2004 VA treatment entry noted that the veteran 
presented with continued discomfort associated with a flat 
foot condition.  He stated that he had suffered from such 
condition since adolescence.  The assessment was apparently 
flat feet, congenital.  

At the November 2006 Board hearing, the veteran testified 
that he knew he had a problem with flat feet prior to service 
and that he took medication for the condition.  He reported 
that he sought treatment during service.  The veteran's 
representative indicated that the veteran was seeking service 
connection based on aggravation.  

A December 2007 VA treatment entry related diagnoses 
including flat feet.  It was noted that the veteran would be 
sent to podiatry for insoles and that he should take 
ibuprofen as needed.  

Careful review of the post-service medical evidence reveals 
that there is no medical evidence or opinion indicating that 
the veteran's pes planus was incurred in or aggravated by 
either period of service.  Absent such a showing, the 
veteran's claim for service connection for pes planus must be 
denied.

       Conclusion

The Board observes that the service medical records for the 
veteran's first period of service do not specifically include 
any reference to pes planus.  The veteran was treated on a 
couple of occasions in August 1966 and September 1966 for 
left foot complaints and given an impression of a contusion.  
As explained above, pes planus was not shown to have been had 
its inception in the first period of service, and no medical 
professional has indicated otherwise.  To the extent the 
claims his pes planus is related to his first period of 
service, that claim must be denied.  

The service medical records for his second period of service 
from August 1969 show that he was noted to have second degree 
pes planus at the time of the July 1969 objective 
reenlistment examination.  The April 1971 objective 
separation examination report, however, included a notation 
that the veteran's feet were normal and did not refer to pes 
planus.  It is not in dispute that the veteran had pes planus 
that preexisted his second period of service.  Records do not 
show that this condition grew in severity during that period 
of service or that pes planus was otherwise aggravated by 
service.  Any claim that pes planus is due to the second 
period of service must also be denied. 

The Board notes that subsequent to service, a number of 
medical professionals have indicated that the veteran has 
always had pes planus and that pes planus was congenital.  
The Board finds that these statements do not rise to the 
level of clear and unmistakable evidence showing that pes 
planus disability existed prior to the veteran's first period 
of service - especially since no such disability was found on 
examination prior to entrance into or separation from that 
period of service.  Even if, for the purposes of this 
decision, the Board were to find that the pes planus did 
exist prior to the veteran's first period of service as well, 
the record still contains no medical evidence supporting a 
finding that such a condition grew worse during service, or 
that it was otherwise aggravated by that period of service.  
Regardless, none of the medical evidence of record indicates 
that the veteran's bilateral pes planus was aggravated during 
service, or had its inception in service.  

The veteran's assertions of aggravation are not supported by 
the evidence of record.  The record does not show that any 
pes planus that predated a period of service grew worse 
during service.  Furthermore, medical records of treatment 
for pes planus since service contain absolutely no probative 
medical evidence linking the veteran's current pes planus to 
any aspect of his period of service, including alleged 
aggravation of his pre-service pes planus. 

In short, while diagnosed pes planus was shown at entrance at 
the time of the veteran's second period of service, there is 
no medical evidence of record showing an increase in severity 
during service.  Additionally, bilateral pes planus was not 
shown at separation in 1971 or for many years thereafter.  
Finally, while the veteran has current bilateral pes planus, 
the record contains no evidence relating the current 
disability to his periods of service or relating it to any 
inservice aggravation.  

With no showing of an inservice pes planus disability during 
the first period of service, and no evidence of any increase 
in disability during the second period of service, or even a 
reference to such disorder at separation, direct service 
connection or service connection based on aggravation may not 
be conceded.  See 38 C.F.R. § 3.306(b) and VAOPGCPREC 3-03 
(July 16, 2003).  Finally, without competent medical evidence 
linking the veteran's current disability to service, service 
connection is not possible.  See Hickson, supra.  

While the veteran may believe that his current bilateral pes 
planus is due to inservice aggravation of a pre-service 
condition, there is no medical evidence of record supporting 
that conclusion.  In a July 2004 statement, the veteran's 
spouse also indicated that his foot problem was aggravated by 
service.  Where the question presented is one of medical 
causation, however, lay statements alone are not sufficient 
to establish, competent (medical) evidence is necessary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has presented no medical opinion supporting his theory of 
causation.  All the competent (medical) evidence in the 
matter is against his claim.  His assertions have been 
considered, but as noted, they are not probative in the 
matter of medical causation.  The preponderance of the 
evidence is against this claim, and it must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


